Title: From Thomas Jefferson to Sheldon Clark, 5 December 1825
From: Jefferson, Thomas
To: Clark, Sheldon


Sir
Monticello
Dec. 5. 25.
I thank you for the pamphlets you have been so kind as to send me; but I cannot comply with your request to give my opinion of them. against this I have been obliged to protest in every case. I should otherwise, for the last 20. years, have been constantly employed in the trade of a Reviewer of books, for which I have neither taste, talent nor time; and instead of reading according to my own choice my course of reading would have been wholly under the direction of writers and printers on all sorts of subjects. no mail comes without bringing me more than I could review before the arrival of the next.A 2d reason is that I revolt against all metaphysical reading, in which class your ‘New pamphlet’ must at least be placed. some acquaintance with the operations of the mind is worth acquiring. but any one of the writers suffices for that. Locke, Kaims, Hartley, Reid, Stewart, Brown, Tracy Etc. those dreams of the day, like those of the night, vanish in vapour, leaving not a wreck behind. the business of life is with matter. that gives us tangible results. handling that, we arrive at the knolege of the axe, the plough, the steam-boat, and every thing useful in life. but, from metaphysical speculations, I have never seen one useful result.Your 2d pamphlet, entitled ‘Essays’  is certainly on important subjects, moral or physical, according to our individual creed. I dipped into them in several places, and found in them views both profound and instructive, and, but for my 1st reason, above stated, I should say more on them. persuaded that he who wrote them will percieve the reasonableness of my declining this office, I pray you to be assured of my great respect.Th: Jefferson